ON MOTION FOR REHEARING.
Our attention is specifically directed to the return in Advalorum Mining Co. v. Miller, 274 Mo. 696, 204 S.W. 387, and appellant urges that our holding as to the return in the instant case is in conflict with that case. We have examined that case, and we do not agree with appellant's contention. In the instant case the constable in his return as pointed out in the opinion did not even attempt to make his return in accordance with section 7423, Revised Statutes 1909, and shows by the return that no attempt at service was made in accordance with said section. This section directs the manner of service of process from a justice of *Page 508 
the peace court against any corporation, except a railroad corporation, doing business in this State. The statute says that service shall be "by delivering a copy of the writ to any agent of such corporation in charge of any office or place of business, or if it have no office or place of business, then to any agent or employee in any county or city where such service may be obtained." The "President, Vice-president or other chief officer" may be or may not be in charge of an office or place ofbusiness, and if not, then service upon such an officer would not comply with the statute if some other agent in charge of an officer could be served. We think that the conclusion reached as to the sufficiency of the return correct, and the motion for rehearing is overruled.